DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 is objected to because of the following informalities:  Claim 11 recites in the 3rd line “a pair of skirt portions depending form the crown” wherein this will be understood as “from the crown”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5-7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 7,406,941 hereinafter “Zhu”) in view of Suzuki et al (US 5,839,407 hereinafter “Suzuki”).

In regards to claim 1:
	Zhu teaches a cast piston for an internal combustion engine comprising a piston body made of an iron based material (Col 2, Lines 16-20), having windows (42) in at least one side wall carrying a piston pin boss (34).
Zhu does not teach the windows are asymmetric relative to one another.
	Suzuki teaches asymmetric windows (as seen in Figure 1) in a side wall carrying a piston boss wherein the windows are taught to reduce weight of the piston (Col 4, Lines 33-37).  It would have been obvious to one of ordinary skill in the art to have asymmetric windows in order to reduce different amounts of weight on different sides of the piston.
	It would have been obvious to one of ordinary skill in the art to have asymmetric windows in order to reduce different amounts of weight in different locations of the piston.

In regards to claim 5:
	Zhu teaches the window is formed primarily in a half of the side wall that is closer to a piston crown.

In regards to claim 6:
	Zhu does not teach the window has an extension of at least 40% of the height of the side wall in the direction of a piston stroke axis.
	The optimization of ranges is not inventive, in the instant case extending the height of the window by at least 40% of the height of the side wall would provide the obvious result in reducing weight of the piston.  It would have been obvious to try varying ranges of window sizing to arrive at a piston that takes into consideration both weight of the piston and structural integrity.
	It would have been obvious to one of ordinary skill in the art to have the window extension at least 40% of the height of the side wall in the direction of a piston stroke axis in order to arrive at a piston that has a desired amount of reduced weight.

In regards to claim 7:
	Zhu teaches the window begins at an end of the side wall located in the direction of the piston crown.

In regards to claim 11:
	Zhu teaches a cast steel piston for an internal combustion engine comprising a piston body having a piston crown, a pair of pin bosses depending from the crown, a pair of skirt portions (40) depending from the crown, and connecting side walls joining the pin bosses (34) to the skirt portion wherein at least one of the sidewalls includes a window (42) disposed on laterally opposite sides of the pin bosses.

	Suzuki teaches asymmetric windows (as seen in Figure 1) in a side wall carrying a piston boss wherein the windows are taught to reduce weight of the piston (Col 4, Lines 33-37).  It would have been obvious to one of ordinary skill in the art to have asymmetric windows in order to reduce different amounts of weight on different sides of the piston.
	It would have been obvious to one of ordinary skill in the art to have asymmetric windows in order to reduce different amounts of weight in different locations of the piston.

In regards to claim 12:
	Suzuki teaches one of the windows is larger than the other and has a different shape when viewed along an axis of a pin bore of the pin boss.

Claims 2-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu as applied to claim 1 above, and further in view of Iwaya (US 5,058,489).

In regards to claim 2:
	Zhu does not teach at least one of the windows extends into a skirt wall on at least one side.
	Iwaya teaches the window extending into a skirt wall, wherein Iwaya further reinforces that the windows are for weight reduction.  It would have been obvious to one 
	It would have been obvious to one of ordinary skill in the art to have one of the windows extend to the skirt wall in order to remove material thus reducing the weight of the piston.

In regards to claim 3:
	Iwaya teaches the skirt wall is cut out in a concave manner.

In regards to claim 4:
	Iwaya does not teach the width of the skirt wall in the circumferential direction is reduced by at least 30% due to the window.
	The optimization of ranges is not inventive, in the instant case reducing the width of the skirt by 30% would provide the obvious result in reducing weight of the piston.  It would have been obvious to try varying ranges of window sizing to arrive at a piston that takes into consideration both weight of the piston and structural integrity.
	It would have been obvious to one of ordinary skill in the art to have the width of the skirt wall reduced by 30% in order to arrive at a piston that has a desired amount of reduced weight.


In regards to claim 10:
	Zhu teaches one side is a counter pressure side of the piston.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu as applied to claim 1 above, and further in view of Mito et al (US 2016/0160325 hereinafter “Mito”).

In regards to claim 8:
	Zhu does not teach the piston is made from spheroidal graphite cast iron.
	Mito teaches a piston made from spheroidal graphite in order to provide a material that has increased toughness (Paragraph [0044]).
	It would have been obvious to one of ordinary skill in the art to have the piston made of spheroidal graphite in order to increase the toughness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu as applied to claim 1 above, and further in view of Rebello et al (US 2011/0030645 hereinafter “Rebello”).

In regards to claim 9:
	Zhu does not teach the material of the piston having a lower thermal conductivity than steel.
	Rebello teaches a piston made of stainless steel having a lower thermal conductivity than steel in order to increase the efficiency of the engine (Paragraph [0021]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747